37 A.3d 1133 (2012)
209 N.J. 414
In the Matter of Ahmad L. DESOKY, an Attorney at Law.
D-82 September Term 2011, 070225
Supreme Court of New Jersey.
March 1, 2012.

ORDER
AHMAD L. DESOKY of FRANKLIN LAKES, who was admitted to the bar of this State in 2007, having been convicted in the United States District Court for the District of New Jersey of multiple counts of criminal contempt, in violation of 18 U.S.C. § 401(3), or of aiding and abetting criminal contempt, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), AHMAD L. DESOKY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that AHMAD L. DESOKY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state; and it is further
ORDERED that AHMAD L. DESOKY comply with Rule 1:20-20 dealing with suspended attorneys